                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 NORTHERN DIVISION

DUSTY PHELPS and MIRANDA EVANS,
Individually, and on behalf of themselves and other similarly
situated current and former employees,

Plaintiff,
v.                                                            NO.
SUMIRIKO TENNESSEE, INC.                                      FLSA Opt-In Collective Action
Defendant.                                                    JURY DEMANDED


                     ORIGINAL COLLECTIVE ACTION COMPLAINT



        Named Plaintiffs, Dusty Phelps and Miranda Evans (“Plaintiffs”), individually, and on

behalf of all others similarly situated as a class, brings this Fair Labor Standards Act (“FLSA”)

collective action against the SumiRiko Tennessee, Inc. (“Defendant”) and alleges as follows:

                                    I.      NATURE OF SUIT

1.      This lawsuit is brought against Defendant as a collective action under the FLSA, 29 U.S.C.

        § 201, et seq., to recover unpaid overtime compensation and other damages owed to

        Plaintiffs and other similarly situated current and former hourly-paid production

        employees, as defined herein.

2.      During all times material, Defendant violated the FLSA by failing to pay Plaintiffs and

        those similarly situated for all hours worked over forty (40) per week within weekly pay

        periods at the rate of time and one-half their regular rate of pay.

3.       Plaintiff brings this action as a collective action pursuant to 29 U.S.C. § 216(b).


                                                  1

Case 3:20-cv-00421-TAV-HBG Document 1 Filed 09/24/20 Page 1 of 12 PageID #: 1
                                            II.   PARTIES

4.    Plaintiffs were employed by Defendant as hourly-paid production employees within this

      district at all times material to this collective action. Plaintiffs’ consent to join forms are

      attached as Exhibit A.

5.    Defendant SumiRiko Tennessee, Inc. (“SumiRiko”) is a Delaware Corporation authorized

      to do business, and is currently doing business, in the State of Tennessee with its principal

      place of business being located at 199 Pottertown Road, Midway, Tennessee 37809-3213.

      SumiRiko manufactures anti-vibration rubber products for the automotive industry.

      SumiRiko has manufacturing/production facilities in Midway and Tazewell, Tennessee.

      According to the Tennessee Secretary of State, Defendant may be served via its registered

      agent: CT Corporation System, 300 Montvue Road, Knoxville, Tennessee 37919-5546.

                             III.         JURISDICTION AND VENUE

6.    This Court has jurisdiction over this lawsuit because the suit arises under 29 U.S.C. § 201

      et seq.

7.    Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because Defendant’s principal

      place of business is located in this district, it does business in this district, and Plaintiffs

      were employed by and performed work for Defendant in this district during all times

      material to this action.

                                    IV.     CLASS DESCRIPTION

8.    Plaintiffs bring this action on behalf of themselves and the following similarly situated

      persons as a class:

                All current and former hourly-paid production employees of Defendant at
                both its Midway and Tazewell, Tennessee production facilities during the
                applicable limitation’s period (i.e. two (2) years for FLSA violations and
                three (3) years for willful FLSA violations) up to and including the date of


                                                  2

Case 3:20-cv-00421-TAV-HBG Document 1 Filed 09/24/20 Page 2 of 12 PageID #: 2
                final judgment in this matter including the Named Plaintiffs and those who
                elect to opt-in to this action pursuant to the FLSA, 29 U.S.C. § 216(b).
                (Collectively, “the class”).

                                      V.     COVERAGE

9.    At all times hereinafter mentioned, Defendant has been an “employer” of Plaintiffs and

      putative class members within the meaning of the Section 3(d) of the FLSA, 29 U.S.C. §

      203(d).

10.   At all times hereinafter mentioned, Defendant has been an enterprise within the meaning

      of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

11.   At all times hereinafter mentioned, Defendant has been an enterprise engaged in commerce

      or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

      FLSA, 29 U.S.C. § 203(s)(1). Defendant has employees engaged in commerce or in the

      production of goods for commerce, or employees handling, selling, or otherwise working

      on goods or materials that have been moved in or produced for commerce by any person

      and in that said enterprise has had an annual gross volume of sales made or business done

      of not less than $500,000.

12.   Throughout the statutory period applicable to this action, Defendant knew the law required

      that its employees be paid overtime for each hour they worked over forty (40) in any given

      workweek.

13.   At all times material to this action, Plaintiffs and those similarly situated, as employees of

      Defendant, were engaged in interstate commerce.

14.   At all times hereinafter mentioned, Plaintiffs and those similarly situated were

      “employees” of Defendant as that term is defined in the FLSA and were individual

      employees engaged in commerce or in the production of goods for commerce, as required



                                                3

Case 3:20-cv-00421-TAV-HBG Document 1 Filed 09/24/20 Page 3 of 12 PageID #: 3
      by 29 U.S.C. §§ 206–207.

                              VI.     FACTUAL ALLEGATIONS

15.   Defendant’s primary business is manufacturing rubber parts for the automotive industry.

16.   Plaintiffs were employed by Defendant as hourly-paid production employees within this

      district at all times material to this action.

17.   Plaintiffs and other similarly situated production employees regularly worked in excess of

      forty (40) hours per within weekly pay periods during the three (3) years preceding the

      filing of this collective action complaint.

18.   At all times material, Defendant had a centralized time keeping system for the purpose of

      recording the hours worked by Plaintiffs and those similarly situated that involved a

      “clocking-in” and “clocking-out” process.

19.   Defendant had a common plan, policy and practice of automatically “editing-

      out/deducting” a thirty (30) minute meal period during each work shift of Plaintiffs and

      other similarly situated production employees, regardless of whether they were fully

      relieved of their job duties and/or, performed job duties during such “edited-out/deducted”

      thirty (30) minute meal periods.

20.   Given the job quotas, duties, and responsibilities of Plaintiffs and putative class members,

      they were not fully relieved of their job duties and responsibilities and/or performed job

      duties during such “edited-out/deducted” thirty (30) minute meal periods for which times

      they were not compensated at the applicable FLSA overtime compensation rate of pay

      within weekly pay periods during all times material.

21.   Defendant was aware that Plaintiff and other similarly situated production employees were

      not fully relieved of their job duties and/or, performed job duties, during such thirty (30)



                                                   4

Case 3:20-cv-00421-TAV-HBG Document 1 Filed 09/24/20 Page 4 of 12 PageID #: 4
      minute “edited-out/deducted” meal periods within weekly pay periods during all times

      material.

22.   Nonetheless, Defendant failed to “edit-in” their uncompensated, automatically deducted

      thirty (30) minute meal times into its time keeping system or otherwise compensate

      Plaintiffs and other similarly situated production employees for such unpaid meal times

      when they were not fully relieved of their job duties and/or performed job duties during

      such unpaid meal break times.

23.   The unpaid “edited-out/deducted” meal period claims of Plaintiffs and those similarly

      situated are unified through a common theory of Defendant’s FLSA violations.

24.   Defendant also had a common plan, policy and practice of requiring, inducing, expecting

      and/or, suffering and permitting, Plaintiffs and other similarly situated production

      employees to perform work while not “clocked-in” to Defendant’s time keeping system.

25.   For example, Plaintiffs and other production employees were required, induced, expected

      and/or, suffered and permitted, to commence performing their regular job duties prior to

      the start time of their respective shifts and after the end of their scheduled shifts, and did

      perform such “off-the-clock” work prior to the start time of their shifts and after the end of

      their scheduled shift times, within weekly pay periods during all times material, without

      being compensated for such “off-the-clock” work at the applicable FLSA overtime rates of

      pay.

26.   Defendant knew and was aware it was not compensating Plaintiffs and those similarly

      situated for the time they performed such “off-the-clock” work times.

27.   However, Defendant failed to “edit-in” to its time keeping system or compensate Plaintiffs

      and other similarly situated production employees for the time they performed work while



                                                5

Case 3:20-cv-00421-TAV-HBG Document 1 Filed 09/24/20 Page 5 of 12 PageID #: 5
      not “clocked-in” to its time keeping system at the applicable FLSA overtime rates of pay

      within weekly pay periods during all times material to this action.

28.   The aforementioned “off-the-clock” wage claims of Plaintiffs and those similarly situated

      are unified though a common theory of Defendant’s FLSA violations.

29.   Defendant’s common plan, policy and practice of not compensating Plaintiffs and other

      similarly situated production employees for all their compensable overtime hours at the

      applicable FLSA overtime rates of pay violated the provisions of the FLSA, 29 U.S.C. §

      207(a)(1).

30.   Defendant’s failure to compensate Plaintiffs and those similarly situated for the

      aforementioned “edited-out/deducted” meal times when they were not fully relieved of

      their job duties or, performed job duties during such meal times, and for the times they

      performed work in excess of forty (40) hours per week while not “clocked-in” to its time

      keeping system was willful with reckless disregard to the FLSA and, without a good faith

      basis for such conduct.

31.   As a result of Defendant’s lack of good faith and willful failure to pay Plaintiffs and those

      similarly situated in compliance with the requirements of the FLSA, Plaintiffs and other

      similarly situated production employees have suffered lost wages in terms of lost overtime

      compensation as well as other damages.

32.   Defendant’s common plan, policy and practice of not compensating Plaintiffs and putative

      class members for all their compensable overtime hours at the applicable FLSA overtime

      rates of pay violated the provisions of the FLSA, 29 U.S.C. § 207(a)(1).

33.    The net effect of Defendant’s common plan, policy, and practice of practice of failing to

      pay Plaintiffs and those similarly situated one-and one-half times their regular hourly rates



                                                6

Case 3:20-cv-00421-TAV-HBG Document 1 Filed 09/24/20 Page 6 of 12 PageID #: 6
      of pay for all hours worked over forty (40) within weekly pay periods during the statutory

      period, is it unjustly enriched itself and enjoyed ill-gained profits at the expense of

      Plaintiffs and class members.

                 VII.   FLSA COLLECTIVE ACTION ALLEGATIONS

34.   Plaintiffs bring this case as a collective action on behalf themselves and other similarly

      situated individuals pursuant to 29 U.S.C. § 216(b) to recover unpaid overtime

      compensation, liquidated damages, statutory penalties, attorneys’ fees and costs, and other

      damages owed.

35.   Plaintiffs seek to pursue their aforementioned unpaid “edited-out” and “off-the-clock”

      overtime wage claims against Defendant on behalf of themselves, individually, and on

      behalf of all other similarly situated production employees as a class.

36.   Plaintiffs and class members are “similarly situated” for purposes of 29 U.S.C. §216(b)

      because, inter alia, Defendant employed a common pay system that resulted in a failure to

      pay Plaintiffs and class members for all hours worked over forty (40) at one and one-half

      times their regular hourly rates of pay, as required by the FLSA.

37.   This action is properly maintained as a collective action because Plaintiffs are similarly

      situated to the members of the collective class with respect to Defendant’s time keeping,

      pay practices, compensation plans, policies and practices.

38.   The collective action mechanism is superior to other available methods for a fair and

      efficient adjudication of this controversy. Defendant has acted or refused to act on grounds

      generally applicable to class members. The prosecution of separate actions could create a

      risk of inconsistent and varying adjudications, place a substantial and unnecessary burden

      on the courts and/or substantially impair the ability of class members to protect their



                                               7

Case 3:20-cv-00421-TAV-HBG Document 1 Filed 09/24/20 Page 7 of 12 PageID #: 7
      interests.

39.   Plaintiffs will fairly and adequately protect the interests of the class as their interests are in

      complete alignment with those of class members, i.e. to pursue their aforementioned unpaid

      overtime compensation claims

40.   Counsel for Plaintiffs will adequately protect their interests as well as the interests of all

      putative class members.

41.   Defendant’s conduct, as alleged herein, was willful with reckless disregard to the FLSA

      overtime requirements, which conduct caused significant damage to Plaintiffs and the

      collective class.

42.   Defendant did not have a good faith basis for its failure to compensate Plaintiffs and class

      members for all their compensable overtime hours at the FLSA applicable overtime rates

      of pay within weekly pay periods during all times material to this action.

43.   Therefore, Defendant is liable to Plaintiffs and class members under the FLSA for failing

      to properly compensate them for their aforementioned unpaid overtime pay.

44.   Plaintiffs request this Court to authorize notice to the members of the collective class to

      inform them of the pendency of this action and their right to “opt-in” to this lawsuit

      pursuant to 29 U.S.C. § 216(b), for the purpose of seeking unpaid overtime compensation

      as well as liquidated damages under the FLSA, and the other relief requested herein.

45.   Plaintiffs estimate there are several hundred putative members of the collective class. The

      precise number of collective class members can be easily ascertained by examining

      Defendant’s payroll, scheduling, timekeeping, personnel and other work-related records

      and documents.

46.   Given the composition and size of the class, members of the collective class may be



                                                  8

Case 3:20-cv-00421-TAV-HBG Document 1 Filed 09/24/20 Page 8 of 12 PageID #: 8
      informed of the pendency of this action directly via U.S. mail, e-mail and by posting notice

      in all of Defendant’s facilities.

47.   Plaintiffs and class members’ unpaid overtime compensation claims may be determined

      partially by an examination of Defendant’s payroll, scheduling, time keeping, personnel

      and other such work-related records and documents.

                                           COUNT I
                         (Violation of the Fair Labor Standards Act)

48.   Plaintiffs incorporate by reference all preceding paragraphs as fully as if written herein.

49.   At all times material, Plaintiffs and class members have been entitled to the rights,

      protections, and benefits provided under the FLSA.

50.    Defendant has been an “employer” engaged in interstate commerce consistent with 29

      U.S.C. § 206(a) and 207(a). Plaintiffs and class members also have engaged in interstate

      commerce during all times material to this action.

51.   At all times material, Defendant was an “employer” of Plaintiffs and each of the class

      members, as such term is defined by the FLSA.

52.   Plaintiffs and class members were “employees” of Defendant within the meaning of the

      FLSA’s overtime wage requirements.

53.   Plaintiffs and other class members have been similarly situated individuals within the

      meaning of the FLSA, 29 U.S.C. § 216(b) at all relevant times, as previously described.

54.   As a result of Defendant’s common plan, policy and practice of “editing-out/deducted”

      thirty (30) minute meal break periods when Plaintiffs and putative class members

      performed job duties and/or were not fully relieved of their job duties, combined with the

      failure to compensate them for such working time at the applicable FLSA overtime

      compensation rates of pay has given rise to a clear violation the FLSA in which Defendant


                                                9

Case 3:20-cv-00421-TAV-HBG Document 1 Filed 09/24/20 Page 9 of 12 PageID #: 9
       is liable to for such unpaid overtime compensation.

 55.   Also, as a result of Defendant’s common plan, policy and practice of requiring, inducing,

       expecting and/or, suffering and expecting Plaintiffs and class members to commence

       performing regular job duties prior to the start time of scheduled shifts combined with the

       failure to compensate them for their “off-the-clock” work time at the applicable FLSA

       overtime compensation rates of pay has given rise to a clear violation the FLSA in which

       Defendant is liable to for such unpaid overtime compensation.

 56.   Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal to at

       least one and one-half (1.5) times the employee's regular rate of pay, for all hours worked

       in excess of forty (40) hours per week. Pursuant to 29 C.F.R. § 778.315, compensation for

       hours worked in excess of forty (40) hours per week may not be considered paid to an

       employee unless that employee is compensated for all such overtime hours worked.

 57.   Through its actions, plans, policies and practices Defendant violated the FLSA by regularly

       and repeatedly failing to compensate Plaintiffs and class members for all hours worked in

       excess of forty (40) per week at one and-one half times their regular hourly rates of pay

       within weekly pay periods during all times material to this Complaint, as required by the

       FLSA.

 58.   Defendant’s actions were willful with reckless disregard of clearly applicable FLSA

       provisions.

 59.   Defendant’s actions were not in good faith.

 60.   The unpaid overtime “edited-out” and “off-the-clock” claims of Plaintiffs and the class are

       unified through common theories of Defendant’s FLSA violations.

 61.   As a direct and proximate cause of Defendant’s unlawful conduct, Plaintiffs and class



                                               10

Case 3:20-cv-00421-TAV-HBG Document 1 Filed 09/24/20 Page 10 of 12 PageID #: 10
          members have suffered and will continue to suffer a loss of income and other damages.

 62.      Therefore, Defendant is liable to Plaintiffs and other members of the class for actual

          damages, liquidated damages and equitable relief, pursuant to 29 U.S.C. § 216(b), as well

          as reasonable attorneys’ fees, costs and expenses.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs and class members request the Court to enter judgment in their

 favor on this Complaint and:

       a) Award Plaintiffs and class members all unpaid overtime compensation against Defendant;

       b) Find and declare that Defendant’s violations of the FLSA were willful, and accordingly,

          the three (3) year statute of limitations under the FLSA applies to this action;

       c) Award Plaintiffs and class members liquidated damages in accordance with the FLSA;

       d) Award prejudgment interest (to the extent that liquidated damages are not awarded);

       e) Award Plaintiffs and the class members reasonable attorneys’ fees and all costs of this

          action, to be paid by Defendant, in accordance with the FLSA;

       f) Award post-judgment interest and court costs as allowed by law;

       g) Enter an Order designating this action as an opt-in collective action under the FLSA;

       h) Enter an Order directing the issuance of notice to putative class members pursuant to 29

          U.S.C. § 216(b) for the claims of the class;

       i) Allow Plaintiffs to amend this Complaint, if necessary, as new facts are discovered;

       j) Provide additional general and equitable relief to which Plaintiffs and class members may

          be entitled; and

       k) Provide further relief as the Court deems just and equitable.

 Plaintiff hereby demands a TRIAL BY JURY as to all issues.



                                                   11

Case 3:20-cv-00421-TAV-HBG Document 1 Filed 09/24/20 Page 11 of 12 PageID #: 11
 Dated: September 24, 2020.         Respectfully Submitted,

                                    s/Gordon E. Jackson
                                    Gordon E. Jackson (TN BPR #8323)
                                    J. Russ Bryant (TN BPR #33830)
                                    Robert E. Turner, IV (TN BPR #35364)
                                    JACKSON, SHIELDS, YEISER, HOLT,
                                    OWEN & BRYANT
                                    Attorneys at Law
                                    262 German Oak Drive
                                    Memphis, Tennessee 38018
                                    Telephone: (901) 754-8001
                                    Facsimile: (901) 754-8524
                                    gjackson@jsyc.com
                                    rbryant@jsyc.com
                                    rturner@jsyc.com

                                    ATTORNEYS FOR PLAINTIFF
                                    AND FOR OTHERS SIMILARLY
                                    SITUATED




                                       12

Case 3:20-cv-00421-TAV-HBG Document 1 Filed 09/24/20 Page 12 of 12 PageID #: 12
